UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-1474



HYRATHA C. SPRIGGS,

                                              Plaintiff - Appellant,

         versus

CITIBANK (MARYLAND), N.A.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-2499-JFM)


Submitted:   October 3, 1996               Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Hyratha C. Spriggs, Appellant Pro Se. Jana Howard Carey, Todd
James Horn, VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Defendant's motion to dismiss or for summary judgment. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Spriggs v. Citibank, No. CA-95-2499-JFM (D. Md.
Mar. 29, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2